The defendant’s Batson challenge (see Batson v Kentucky, 476 US 79) was properly denied since he failed to establish a prima facie case of discrimination. To establish a prima facie case, a defendant must demonstrate that members of a cognizable racial group were excluded from the jury venire, and that facts and other relevant circumstances support an inference of impermissible discrimination (see People v Brown, 97 NY2d 500; People v Childress, 81 NY2d 263). The defendant failed to satisfy the second element. His assertion that the prosecutor struck a disproportionate number of black venirepersons was insufficient to establish a pattern of purposeful exclusion sufficient to raise an inference of discrimination (see People v Brown, supra).
*299Contrary to the defendant’s contention, the People were properly permitted to present, in rebuttal, witnesses whose testimony contradicted the defendant’s testimony concerning his whereabouts at the time of the murder (see People v Cade, 73 NY2d 904; People v Gross, 171 AD2d 810). Although the challenged testimony tended to impeach the defendant’s credibility, it was not collateral since it related to a material issue in the case (see People v Gross, supra; People v Beavers, 127 AD2d 138).
The defendant’s remaining contentions are without merit. O’Brien, J.P., Friedmann, McGinity and H. Miller, JJ., concur.